J-S05045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STACEY SUE STRUNK                          :
                                               :
                       Appellant               :   No. 788 MDA 2021

       Appeal from the Judgment of Sentence Entered February 10, 2021
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0004314-2019


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                               FILED: APRIL 26, 2022

        Appellant, Stacey Sue Strunk, appeals from the Judgment of Sentence

entered February 10, 2021, after the trial court convicted her of Driving Under

the Influence (“DUI”) of a controlled substance.1 Appellant challenges an

evidentiary ruling as well as the sufficiency and weight of the evidence. After

careful review, we affirm.

BACKGROUND

        On August 5, 2019, at a Love’s Travel Stop in Berks County,

Pennsylvania State Trooper John Reiter responded to a report that Appellant

appeared intoxicated and had been driving her car. When Trooper Reiter

arrived, he observed Appellant exhibiting signs of impairment. He conducted

multiple field sobriety tests, which Appellant failed. Trooper Reiter’s video

____________________________________________


1   75 Pa.C.S. § 3802(d)(2)
J-S05045-22



camera recorded Appellant’s performance. He arrested her on suspicion of

DUI. She refused to consent to chemical testing.

      At the PSP barracks, Appellant admitted that “it was possible that she

had used methamphetamine.” Trial Ct. Op., 10/22/21, at 4. Trooper Phillip

Cyphers conducted another round of sobriety tests, which Appellant again

failed.

      While transporting Appellant to central processing, Trooper Reiter

observed Appellant exhibiting more severe signs of impairment. Trooper

Reiter’s camera recorded Appellant’s conduct. Trooper Reiter drove Appellant

to a local hospital, instead of central processing, where he released her to

medical personnel. The Commonwealth subsequently charged Appellant with

DUI-controlled substance.

      On January 15, 2021, at the conclusion of a single-day bench trial, the

court convicted Appellant of DUI. On February 10, 2021, the court sentenced

Appellant to 3 days to 6 months’ incarceration. Appellant timely filed a post-

sentence Motion challenging, inter alia, the weight of the Commonwealth’s

evidence underlying her DUI conviction. On May 17, 2021, the court denied

the motion. Appellant timely filed a Notice of Appeal and both she and the trial

court complied with Pa.R.A.P. 1925.

ISSUES

      Appellant raises the following issues on appeal:

      1. Did the Commonwealth present sufficient evidence to establish
      the verdict for [DUI] when there was no evidence presented to
      show that Appellant was under the influence of a controlled

                                      -2-
J-S05045-22


       substance and there was no evidence that Appellant’s ability to
       safely drive or operate the vehicle was impaired?

       2. Was the verdict for driving under the influence against the
       weight of the evidence?

       3. Did the court err when it admitted Appellant’s extrajudicial
       statement when the corpus delicti of [DUI] had not been proven
       by a preponderance of the evidence[?2]

Appellant’s Br. at 7-8 (reordered for ease of analysis).

LEGAL ANALYSIS

       Appellant’s arguments relate to her DUI conviction under Subsection

3802(d)(2) of the Vehicle Code, which prohibits operation of a motor vehicle

by an “individual [] under the influence of a drug or combination of drugs to

a degree which impairs the individual’s ability to safely drive, operate or be in

actual physical control of the movement of the vehicle.” 75 Pa.C.S. §

3802(d)(2).

       Sufficiency of the evidence

       In her     first issue, Appellant challenges the     sufficiency of the

Commonwealth’s evidence to prove that she was incapable of safe driving due

to intoxication.3 Appellant’s Br. at 35-38. She argues that “there [was] no

____________________________________________


2  Although Appellant assails in her brief both the court’s admission and
consideration of her extrajudicial statement, Appellant objected only to the
trial court’s admission of her statement. N.T. Trial, 1/15/21, at 54-55. We,
thus, constrain our review to that issue. Pa.R.A.P. 302(a) (“Issues not raised
in the trial court are waived and cannot be raised for the first time on
appeal.”).

3Throughout her sufficiency challenge, Appellant repeatedly assails the weight
that the trial court, as fact-finder, placed on circumstantial evidence of her
(Footnote Continued Next Page)


                                           -3-
J-S05045-22



direct or circumstantial evidence that Appellant was under the influence of a

controlled substance.” Id. at 37.

       Our standard of review applicable to challenges to the sufficiency of

evidence is well settled. “Viewing the evidence in the light most favorable to

the Commonwealth as the verdict winner, and taking all reasonable inferences

in favor of the Commonwealth, the reviewing court must determine whether

the evidence supports the fact-finder’s determination of all of the elements of

the crime beyond a reasonable doubt.” Commonwealth v. Hall, 830 A.2d

537, 541-42 (Pa. 2003). Further, a conviction may be based solely on

circumstantial evidence, and the trier of fact—while passing on the credibility

of the witnesses and the weight of the evidence—is free to believe all, part, or

none of the evidence. Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa.

Super. 2014). In conducting this review, we may not weigh the evidence and

substitute our judgment for that of the fact-finder. Id.

       Our Supreme Court has recognized that the Commonwealth can prove

DUI through evidence of “the offender’s actions and behavior,” including

“[in]ability to pass field sobriety tests[,] demeanor, including toward the

investigating officer,” and refusal of chemical testing. Commonwealth v.

Segida, 985 A.2d 871, 879 (Pa. 2009); Commonwealth v. Myers, 164 A.3d

1162, 1171 (Pa. 2017). See also Commonwealth v. Griffin, 32 A.3d 1231,
____________________________________________


intoxication and inability to safely operate a vehicle. These arguments present
challenges to the weight of the evidence, Commonwealth v. Widmer, 744
A.2d 745, 751-52 (Pa. 2000), and we address them in Appellant’s second
issue, where she has properly raised a weight challenge.

                                           -4-
J-S05045-22



1239 (Pa. 2011) (citing Segida and explaining that “subsection 3802(d)(2)

does not limit, constrain, or specify the type of evidence that the

Commonwealth can proffer to prove its case.”). “The weight to be assigned

these various types of evidence presents a question for the fact-finder[.]”

Segida, 985 A.2d at 879.

      The trial court found the Commonwealth’s evidence sufficient to prove

DUI. Specifically, the court cited testimony by Love’s employee Janelle Fasig

and Troopers Reiter and Cyphers, along with video of Trooper Reiter’s

interactions with Appellant, which established that Appellant drove her vehicle

at the rest stop, exhibited signs of impairment, failed multiple field sobriety

tests, and refused to undergo chemical testing. Trial Ct. Op. at 6. It explained:

      [Appellant’s] impaired ability to safely drive, operate, or control
      the vehicle is well established by the testimony of the store
      employee [Fasig], both state troopers and the video recordings
      clearly demonstrating her unstable, erratic physical movements,
      profuse sweating and incoherent, barely responsive or
      understandable speech, she was not able to successfully complete
      the sobriety tests as were administered separately and
      independently by the two state troopers. Her admission to Trooper
      Cyphers . . . established that she was under the influence of a
      drug or a combination of drugs. The [c]ourt . . . considered her
      refusal to submit to a blood test as evidence of [Appellant’s]
      consciousness of guilt. There was[, therefore,] sufficient evidence
      to support the verdict and accordingly, no merit to this issue.

Id. (internal citation omitted).

      The record supports the trial court’s finding. Fasig testified on behalf of

the Commonwealth and explained that, while in Love’s, Appellant “was very

jittery[, h]er arms were moving around[, and s]he was acting like she was



                                      -5-
J-S05045-22



talking to somebody next to her, but there was nobody there.” N.T. Trial,

1/15/21, at 6. Fasig then watched as Appellant drove her vehicle to a gas

pump. Id. at 7-8.

      Trooper Reiter also testified on behalf of the Commonwealth, and stated

that when he first arrived to the scene, Appellant “appeared off balance,

distraught in nature, confused[, h]ad difficulty making really any sense

communicating back and forth[, and] difficulty following simple instructions.”

Id. at 18. Based on this “first contact,” Trooper Reiter believed Appellant

“appeared impaired” so he administered standard field sobriety and Advanced

Roadside Impairment Driving Enforcement (“ARIDE”) tests to Appellant. Id.

at 20-28. Appellant failed the tests. Id. at 28. The Commonwealth introduced

into evidence and played for the court the video of this testing. Id. at 28-30.

Trooper Reiter explained that, “[b]ased off my initial observations [and] all

clues during standard field sobriety testing, I believed [Appellant] was under

the influence of controlled substance and she was placed under arrest because

I did not believe she was safely capable of operating a motor vehicle.” Id. at

30-31. Appellant refused to consent to chemical testing. Id. at 31.

      At the police barracks, Trooper Cyphers interviewed Appellant. Appellant

admitted to Trooper Cyphers that “it was possible that she had used

methamphetamine.” Id. at 54. Trooper Cyphers then administered to

Appellant another round of field sobriety tests. Id. at 54-57. Appellant also

failed these tests, leading Trooper Cyphers to conclude that she was impaired.

Id. Trooper Cyphers ultimately explained that “[b]ased upon the overall

                                     -6-
J-S05045-22



observation of how [Appellant] was acting, not only her movements, and then

the field sobriety, I believed she was impaired, and that impairment would

cause her to be incapable of safely operating a vehicle.” Id. at 58.

      Shortly thereafter, as Trooper Reiter began to transport Appellant to

central processing, he observed that Appellant was “talking to herself[,]

sweating profusely, even though the [air conditioning] was on the max

setting[,] flailing around the back seat and she appeared to be arguing with

herself at times.” Id. at 38. The Commonwealth introduced into evidence and

played for the court the video of Appellant’s conduct in Trooper Reiter’s

vehicle. Id. at 39-40. Trooper Reiter viewed Appellant’s conduct as “several

more indicators that she was under the influence of a controlled substance.”

Id. at 40.

      Viewing the totality of the evidence in the light most favorable to the

Commonwealth, we conclude that the Commonwealth’s evidence was

sufficient to support the trial court’s finding that Appellant was intoxicated and

incapable of safe driving. This evidence included Appellant’s admission to

using methamphetamine, her failure of multiple field sobriety tests, and the

Troopers’ conclusions that Appellant was impaired and incapable of safe

driving. Appellant’s sufficiency challenge, thus, fails to garner relief.

      Weight of the evidence

      In her second issue, Appellant challenges the court’s exercise of

discretion in denying her post-sentence motion challenging the weight of the

evidence. She argues that the court should have discredited all of Trooper

                                       -7-
J-S05045-22



Reiter’s testimony because he “only had 12 DUIs under his belt by the time of

trial [and, therefore, his] observations are unreliable and not credible.”

Appellant’s Br. at 40. Additionally, Appellant asserts that the court should have

ignored her multiple failed field sobriety tests because Trooper Reiter

admitted, on cross examination, that the National Highway Traffic Safety

Administration has not validated standardized tests to detect drug use. Id. at

37. Finally, she argues that the court should have given greater weight to

evidence that she successfully parked her car beside a gas pump and to her

counsel’s assertion during closing argument that her conduct “could very well

be the result of a medical issue.” Id. at 36-38.

      “The weight of the evidence is exclusively for the finder of fact, who is

free to believe all, none[,] or some of the evidence and to determine the

credibility of the witnesses.” Commonwealth v. Talbert, 129 A.3d 536, 545

(Pa. Super. 2015) (citation omitted). The fact-finder is solely responsible for

resolving contradictory testimony. Commonwealth v. Hopkins, 747 A.2d

910, 917 (Pa. Super. 2000). It is well-settled that we cannot substitute our

judgment for that of the trier of fact. Talbert, supra at 546.

      Moreover, appellate review of a weight claim is a review of the trial

court’s exercise of discretion in denying the weight challenge raised in the

post-sentence motion; this Court does not review the underlying question of

whether the verdict is against the weight of the evidence. See id. at 545-46.

“In order for a defendant to prevail on a challenge to the weight of the

evidence, the evidence must be so tenuous, vague and uncertain that the

                                      -8-
J-S05045-22



verdict shocks the conscience of the court.” Id. at 546 (citation omitted). As

our Supreme Court has made clear, reversal is only appropriate “where the

facts    and   inferences   disclose   a   palpable   abuse    of     discretion[.]”

Commonwealth v. Morales, 91 A.3d 80, 91 (Pa. 2014) (citations and

emphasis omitted).

        The trial court, which sat as fact-finder at Appellant’s trial, explained

that it denied Appellant’s weight challenge because “[t]he evidence presented

at trial was not contrary to the verdicts.” Trial Ct. Op., 10/22/21, at 8. The

court credited testimony by Fasig, Trooper Reiter, and Trooper Cyphers, and

Appellant’s “statement about possible methamphetamine use,” and concluded

that, “when viewed in totality with her behavior at Love’s Travel Stop, her

behavior in the patrol car, her inability to perform the [standard field sobriety

tests] and the ARIDE tests,” the Commonwealth’s evidence “established the

elements of the offense beyond a reasonable doubt.” Id.

        Appellant essentially asks us to reassess the credibility of Troopers

Reiter and Cyphers and reweigh the testimony and evidence presented at trial.

We cannot and will not do so. Our review of the record shows that the evidence

is not tenuous, vague, or uncertain, and the verdict was not so contrary to the

evidence as to shock the court’s conscience. We, thus, discern no abuse of

discretion in the trial court’s denial of Appellant’s weight claim.

        Admission of statement regarding methamphetamine use

        In her final issue, Appellant raises an evidentiary challenge by arguing

that the trial court violated the corpus delicti rule by admitting her statement

                                       -9-
J-S05045-22



regarding her possible methamphetamine use. Appellant’s Br. at 22-34. We

review evidentiary rulings for an abuse of discretion. Commonwealth v.

Dupre, 866 A.2d 1089, 1097 (Pa. Super. 2005).

      Corpus delicti means, literally, “the body of a crime.” Commonwealth

v. Bullock, 170 A.3d 1109, 1117 n.7 (Pa. Super. 2017) (citation omitted).

The corpus delicti rule “places the burden on the prosecution to establish that

a crime has actually occurred before a confession or admission of the accused

connecting him to the crime can be admitted.” Dupre, 866 A.2d at 1097

(citation omitted). “The historical purpose of the rule is to prevent a conviction

based solely upon a confession or admission, where in fact no crime has been

committed.” In re T.B., 11 A.3d 500, 505 (Pa. Super. 2010) (citation

omitted). “Hence, the Commonwealth is required to corroborate a confession

with independent evidence that the circumstances are more consistent with

the commission of a crime than an accident.” Id. “Simply put, the

Commonwealth cannot convict a person solely based upon a defendant’s

confession.” Id.

      In responding to Appellant’s claim, the trial court noted that it admitted

Appellant’s inculpatory statement after “the Commonwealth [] established

that the defendant was driving a vehicle at a time when she was exhibiting

behavior that was so erratic that it drew the attention of [Fasig,] who

perceived [Appellant] to be intoxicated and prompted the call to police, as well

as the failure of the [standard field sobriety tests] administered [by] Trooper




                                     - 10 -
J-S05045-22



Reiter[.]” Trial C.t Op. at 8-9. The record supports the trial court’s findings,

and we discern no abuse of discretion.

      Before the court admitted Appellant’s inculpatory statement, the

Commonwealth presented evidence showing that (1) Appellant drove her

vehicle at the rest stop after the store clerk observed her exhibiting signs of

impairment; (2) Trooper Reiter observed multiple signs of impairment; (3)

Appellant failed multiple field sobriety tests, and (4) Appellant refused

chemical testing. See N.T. Trial at 6-8, 18-31, 38-40. Additionally, Trooper

Reiter had testified that, based on his observations and experience, he

concluded that Appellant was impaired and incapable of safely driving. Id. at

30-31. This evidence was sufficient to establish the corpus delicti of DUI before

admission of Appellant’s statement. See 18 Pa.C.S. § 3802(d)(2) (requiring

proof that an individual (1) drove, (2) while “under the influence of a drug[,

(3)] to a degree which impairs the individual’s ability to safely drive[.]”).

Accordingly, the court did not violate the corpus delicti rule by admitting

Appellant’s inculpatory statement.

      In sum, Appellant’s sufficiency, weight, and evidentiary claims fail. As a

result, we affirm Appellant’s Judgment of Sentence.

      Judgment of Sentence affirmed.




                                     - 11 -
J-S05045-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/26/2022




                          - 12 -